Order denying motion of defendant C. & S. Jacobs Plumbing Supply Corporation to dismiss the complaint as to it because of insufficiency, and also upon the ground that said defendant is neither a necessary nor a proper party to the action, affirmed, with ten dollars costs and disbursements; with leave to said defendant to answer within twenty days from service of a copy of the order herein upon payment of such costs. No opinion. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.